PER CURIAM. —
This is a suit thought by Frank P. Helms and others against Daniel Hankins and E. G. Riley to quiet title to a mining claim to support an adverse claim filed in the land office against an application for patent. From a judgment in favor of plaintiffs, defendants have appealed. The' only question which we may consider upon the record, as it is before us, is as to the necessity in an adverse suit of proof of citizenship of the successful party. Upon this point the members of the court sitting are equally divided in opinion. No useful purpose will be served by an expression of the reasons for the opinions entertained. The judgment of the district court is affirmed.
DOAN, J., not sitting.